FILED
                                                                           Mar 06 2018, 9:45 am

                                                                               CLERK
                                                                           Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court




ATTORNEY FOR APPELLANT
Leanna Weissmann
Lawrenceburg, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Russell Goodman,                                          March 6, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          77A04-1706-DR-1300
        v.                                                Appeal from the Sullivan Circuit
                                                          Court
Stephanie Goodman,                                        The Honorable Lakshmi Reddy,
Appellee-Petitioner.                                      Special Judge
                                                          Trial Court Cause No.
                                                          77C01-1502-DR-117



Riley, Judge.




Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018                           Page 1 of 33
                                STATEMENT OF THE CASE
[1]   Appellant-Respondent, Russell Goodman (Husband), appeals the trial court’s

      Order dissolving the marriage between Husband and Appellee-Petitioner,

      Stephanie Goodman (Wife).


[2]   We affirm.


                                                    ISSUES
[3]   Husband presents us with seven issues on appeal, which we restate as:


          (1) Whether the trial court abused its discretion by deviating from the

              presumption of an equal division of marital assets;

          (2) Whether the trial court abused its discretion by omitting to offset the

              value of certain marital assets already in Wife’s possession from the

              marital estate;

          (3) Whether the trial court abused its discretion by including goodwill as a

              marital asset;

          (4) Whether the trial court abused its discretion when valuating certain

              assets of the marital estate;

          (5) Whether the trial court abused its discretion by awarding physical

              custody of the minor child to Wife;

          (6) Whether the trial court abused its discretion by ordering Husband to pay

              child support retroactively; and

          (7) Whether the trial court abused its discretion by ordering Husband to pay

              a portion of Wife’s attorney fees.

      Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 2 of 33
                      FACTS AND PROCEDURAL HISTORY
[4]   When divorce proceedings span more than half a decade, it is reasonable to

      assume that this was not an amicable breakup. Exploiting the judicial system to

      its fullest, the parties caused the trial court to enter two hundred and thirty-six

      entries in the chronological case summary since March 9, 2015 alone. Over the

      last two years, the trial court issued ninety-two orders and ten income

      withholding orders. Instead of aiding the trial court in reaching its decision by

      submitting the customary excel spreadsheet with the proposed allocation of

      assets, the trial court had to wade through a box of loose exhibits and puzzle

      together the parties’ marital estate. We are very grateful for the detailed

      findings of fact and conclusions thereon issued by the trial court which brought

      this herculean task to an end.


[5]   Husband and Wife married on June 24, 1995, and both had children from

      previous relationships. While no children were born during the marriage, the

      parties adopted Husband’s natural granddaughter, K.G., born on November 5,

      2006. Around March 2012, Wife and K.G. moved out of the marital residence

      and Wife filed a petition for dissolution of marriage on March 12, 2012. On

      May 30, 2012, the trial court entered a joint temporary restraining order. On

      July 26, 2012, the parties submitted a Provisional Agreed Order, which was

      approved by the trial court on July 31, 2012, and which included the following

      provisions:


              a. [Wife] with primary custody of [K.G.] and [Husband] to
              exercise parenting time pursuant to the Indiana Parenting Time

      Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 3 of 33
        Guidelines. [Husband] to pay child support in the amount of
        $110.00/week.


        b. [Husband] to have temporary possession of the marital
        residence at 7834 S. Pleasant Main, Carlisle, Indiana 47838 and
        shall not be permitted to allow any other individuals to reside
        within the marital residence until further order by the court.


        c. [Husband] shall be responsible for all debts in his name
        individually and all debts associated with the business A1
        Affordable Goodman’s Tree Service. [Wife] shall be responsible
        for all debts in her name individually and any joint debts shall be
        allocated at the final hearing.


        d. [Wife] was to be paid $9,500.00 for the Chevy Camaro within
        ten (10) days from July 5, 2012, and if she was not paid, then the
        parties were to trade and/or sell said vehicle to a dealership for a
        vehicle of [Wife’s] choosing and [Wife] was to maintain full
        possession and title of the new vehicle of her choosing. If any
        financing was required, [Wife] would be responsible for the debt
        associated with the new vehicle.


        e. The parties were to inventory the personal items within the
        marital residence and amicably divide temporary possession of
        the personal property and if they were unable to agree, then the
        property was to remain in the marital residence. [Wife] was
        entitled to her clothes, [K.G.’s] toys, and [K.G.’s] bedroom suite.


        f. [Husband] shall be responsible for the operation and expense of
        A1 Affordable Goodman’s Tree Service. [Husband] shall be
        entitled to temporary possession of all assets of A1 Affordable
        Goodman’s Tree Service in order to dutifully operate said
        business.



Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 4 of 33
      (Trial Court’s Order, p. 5).


[6]   For the next five years, the parties engaged in fierce and relentless litigation,

      filing more than one-hundred-and-seventy pleadings resulting in the issuance of

      ninety-two orders. Finally, by agreement, the marriage was dissolved on

      December 2, 2015, with bifurcation of the issues regarding the division of

      marital assets, apportionment of marital debt, and establishment of custody,

      parenting time, and K.G.’s support arrangements. On December 4, 2015, Wife

      filed a Verified Motion for Order to Produce Documents, contending that

      Husband failed to respond to discovery requests and produce the requested

      documents. Wife alleged that she requested discovery on August 14, 2015 and

      on August 24, 2015, but each time Husband produced the same non-responsive

      and handwritten responses without attaching the supporting documents. The

      discovery dispute was never resolved as Wife continued to indicate that she did

      not receive all the documents requested and Husband argued that he properly

      responded and produced all documents in his possession.


[7]   The trial court conducted a final hearing over seven non-consecutive days:

      May 15 & 27, 2016, August 22 & 23, 2016, December 14, 2016, and February

      22, 2017. During these hearings, the trial court received evidence concerning

      Husband’s one-hundred-and-six pleadings filed over the past two years and

      Wife’s sixty-four pleadings filed in the same time period. The evidence

      presented during the proceedings reflected that during the marriage, Husband

      and Wife both worked in their tree trimming business. Despite receiving an

      income from the business, the family was on government health insurance,

      Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 5 of 33
      received food stamps, and qualified for free/reduced school lunches and

      textbooks. Testimony suggests that Husband had complete and total financial

      control during the marriage over the parties’ personal and business possessions,

      with ownership of all property placed in his name.


[8]   Both Husband and Wife were gamblers: they often purchased lottery tickets

      and visited the casino in Evansville. Over the years, Husband accrued

      significant winnings from gambling. In 2009, Husband won a scratch off

      lottery ticket in the amount of $100,000. While Wife testified that there was at

      least $70,000 left in a lock box at the time of filing the divorce proceeding,

      Husband claimed that he and Wife lost all the money gambling, eating in five

      star restaurants, and purchasing a $20,000 Camaro for Wife. Family members

      stated that Husband would often hide money in shoe boxes and mattresses and

      kept a very low balance in a checking account.


[9]   Despite having received parenting time in accordance with the Indiana

      Parenting Time Guidelines, by February 2015, Wife was always present during

      Husband’s parenting time. The Guardian ad Litem (GAL) noted, in a

      February 2015 report, that the parties frequently did things together as a family.

      Wife indicated that she attended the visits because K.G. was afraid to stay

      alone. However, after two in camera interviews of K.G., the trial court did not

      find evidence that K.G. was fearful of Husband, “but did determine that [K.G.]

      has been coached and influenced by [Wife].” (Trial Court Order, p. 28). The

      trial court clarified that “[m]uch like [Husband] has engaged in a pattern and

      behavior of hiding financial assets, the [c]ourt believes that [Wife] has been less

      Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 6 of 33
       than truthful in [K.G.’s] feelings towards her father and has tried to discourage

       and prevent a meaningful relationship between [K.G.] and [f]ather.” (Trial

       Court’s Order, p. 29).


[10]   On May 16, 2017, after receiving evidence for seven days, the trial court issued

       its Order, spanning forty-nine pages, including one-hundred and sixty findings

       of fact and ninety conclusions of law. The trial court concluded, in pertinent

       part, as follows:


               6. This [c]ourt deviates from the presumption of equal division of
               assets because there is such a large disparity of income and
               because [Husband] has engaged in dissipation of assets. While
               [Husband’s] income tax returns for several years provide that his
               income was nominal and a net income of less than $20,000, this
               [c]ourt finds that to be contrary to the evidence presented.
               Documentation submitted by [Wife] for the year 2013,
               demonstrates that [Husband] was receiving checks in large
               amounts written in his individual name and that [Husband]
               cashed these checks at the payor’s bank, rather than depositing
               into his business account. [Husband] did not provide any bank
               statements to rebut this or to show where these checks were
               deposited and how the money was used. The [c]ourt also
               believes that [Husband] engaged in dissipation of assets because
               he has no real good explanation of what happened to all his
               lottery and casino winnings or engaged in dissipation of assets by
               using such large amounts of discretionary income to gamble
               rather than paying debts, timely paying child support, or have
               some type of savings for their future. In addition, the [c]ourt
               believes that [Husband] has engaged in a pattern of hiding assets
               and not turning over documentation that was reasonably
               requested on numerous occasions and the [c]ourt believes that
               there are assets that [Husband] has not disclosed and so an



       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 7 of 33
        unequal distribution seems only reasonable and fair under the
        circumstances.


        7. For the foregoing reasons, the [c]ourt awards [Wife] Sixty
        Percent (60%) of the assets and [Husband] Forty Percent (40%).
        [Husband] can continue to earn tremendous income through his
        business as he has done for decades and/or through his gambling
        efforts which he appears to be very successful at based upon his
        income tax returns. His income tax returns are not reflective of
        all his gambling winnings and may not be reflective of any lottery
        winnings. Any and all debts in [Husband’s] name and any and
        all business debts shall be the responsibility of [Husband] as the
        [c]ourt finds no reasonable explanation for these debts not to
        have been paid when he had so much discretionary income to
        gamble.


        ****


        24. The total value of marital assets to be allocated is Three
        Hundred Thirty Two Thousand Eight Hundred Thirty Nine and
        00/100 Dollars ($332,839.00). In order to provide [Wife] with
        60% of the marital assets, [Huband] will have to make an
        equalization payment to [Wife] in the amount of One Hundred
        Ninety Nine Thousand Seven Hundred Three and 40/100
        Dollars ($199,703.40). Because this matter has been pending for
        five (5) years, the [c]ourt believes that the best course of action
        and to conserve judicial economy so the parties are not
        constantly returning to [c]ourt for collection purposes, the [c]ourt
        hereby reduces this property settlement to a judgment . . .


        ****


        31. [] A trial court has discretion to make a modification of child
        support relate back to the date the petition to modify is filed, or
        any date thereafter. The [c]ourt sees no reason to use any other

Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018      Page 8 of 33
        date for child support modification other than the date that
        [Wife] filed her Petition to Modify. Accordingly, the child
        support is modified retroactive to May 24, 2013.


        ****


        33. Accordingly, [Husband’s] child support payment of
        $320/week is modified retroactive to the date of filing, which is
        May 24, 2013. Because it took the parties so long to reach the
        point where they could litigate this issue, [Husband] now has a
        substantial arrearage. As stated already, the reason for this long
        delay rests with the actions of both parties. [Husband] repeatedly
        failed to fully respond to discovery requests and provide
        necessary financial information, which to this day has still not
        been produced. [Wife] was not diligent on numerous occasions
        on bringing the matter to the [c]ourt’s attention until just days
        before a scheduled hearing making it too late to attempt to
        remedy the dispute before having to continue and reschedule
        hearings. Additionally, [Husband] made efforts to hide assets
        and/or dissipate assets and knowing how much income he was
        earning, [Husband] should have known all along that his child
        support should have been significantly more than the $110/week.


        ****


        51. [Wife] is hereby awarded sole legal custody due to the
        inability of the parties to communicate in any reasonable and
        effective manner. However, [Husband] has the right to all
        information regarding [K.G.] and [Wife] is to follow the
        recommendations of GAL [] to insure that [Husband] has all
        such information and that the school and medical providers have
        his contact information. [Wife] is hereby cautioned that it will
        reflect negatively on her if the [c]ourt discovers that [Wife] is
        failing or refusing to provide school, medical, extra-curricular or
        relevant information regarding [K.G.] to [Husband]. It would be

Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 9 of 33
        in [K.G.’s] best interest if someday these parties reach a point
        where they can better communicate and both be involved in
        important decisions regarding [K.G.].


        52. [Wife] is hereby awarded primary physical custody.


        ****


        59. The [c]ourt believes that it is time for [Husband] to have
        unsupervised parenting time with [K.G.] as there does not appear
        to be any basis for supervised parenting time to continue. That
        there has been the opinion of the GAL which the [c]ourt has
        adopted. However, much time has lapsed and the [c]ourt
        provides for a short transition period. The [c]ourt EXPECTS
        [Wife] to cooperate and allow this relationship to be rebuilt and
        not to engage in action that causes [K.G.] to be in fear of her
        father. Children thrive when they have a relationship with both
        parents and they both chose to adopt [K.G.] together and must
        now figure out how to co-parent effectively and successfully.


        ****


        64. [Husband] submitted an Affidavit for Attorney Fees in the
        amount of over Fifty Thousand and 00/100 Dollars ($50,000.00)
        requesting reimbursement. [Husband] also filed a Notice of Lien
        of Attorney Fees for over $27,000.00. The [c]ourt DENIES
        [Husband’s] request for attorney fees.


        65. [Wife] submitted an Affidavit for Attorney Fees in the
        amount of over One Hundred Fifty Thousand and 00/100
        Dollars ($150,000.00) requesting reimbursement. The legal fees
        expended by [Wife] are significantly high in comparison to the
        assets available to the parties and the [c]ourt could not possibly
        award fees in that amount. The legislative purpose behind

Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 10 of 33
               authorizing a [c]ourt to order one party to pay another party’s
               attorney fees is to ensure that party to a dissolution proceeding
               has access to an attorney who would not otherwise be able to
               afford it. In determining whether to award one party attorney
               fees, the court looks at the economic circumstances of the parties,
               the ability of the parties to engage in gainful employment to earn
               adequate income, and any other pertinent factors. In this
               circumstance, [Wife] has no income by which she could have
               afforded an attorney and would not have been able to present her
               case without an attorney. [Husband] complicated and delayed
               the process by not producing proper discovery responses and
               documents. However, the [c]ourt must be reasonable in the fees
               awarded and the [c]ourt takes into account that she has been
               awarded a property settlement. Based on the foregoing, the
               [c]ourt awards [Wife’s] attorney’s fees in the amount of Twenty-
               Five Thousand and 00/100 Dollars ($25,000.00) and those fees
               shall be reimbursed by [Husband]. [Husband] shall have one
               hundred and twenty (120) days to reimburse [Wife’s] counsel.
               [Husband] is instructed that he needs to find a good method of
               keeping track of his payments, such as utilizing checks or
               cashier’s checks rather than cash that cannot be accounted for.


       (Trial Court’s Order, pp. 30-31, 34, 35, 36, 40-41, 42, 43).


[11]   Husband now appeals. Additional facts will be provided as necessary.


                               DISCUSSION AND DECISION
                                              I. Standard of Review


[12]   After the final hearing, the trial court entered findings of fact and conclusions

       thereon regarding the parties’ dissolution proceedings. In reviewing an order in

       which the trial court makes findings of fact and conclusions thereon, our

       standard of review is well-settled. First, we determine whether the evidence

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 11 of 33
       supports the findings and second, whether the findings support the judgment.

       Troyer v. Troyer, 987 N.E.2d 1130, 1134 (Ind. Ct. App. 2013), trans. denied. In

       deference to the trial court’s proximity to the issues, we disturb the judgment

       only where there is no evidence supporting the findings or the findings fail to

       support the judgment. Id. We do not reweigh the evidence, but consider only

       the evidence favorable to the trial court’s judgment. Id. Challengers must

       establish that the trial court’s findings are clearly erroneous. Findings are

       clearly erroneous when a review of the record leaves us firmly convinced a

       mistake has been made. Id. Additionally, a judgment is clearly erroneous

       under Indiana Trial Rule 52 if it relies on an incorrect legal standard. Id. We

       evaluate questions of law de novo and owe no deference to a trial court’s

       determination of such questions. Id. Thus, on appeal, we “shall not set aside

       the findings or judgment unless clearly erroneous, and due regard shall be given

       to the opportunity of the trial court to judge the credibility of the witnesses.”

       Ind. Trial Rule 52(A).


                                        II. Division of Marital Property


[13]   Challenging the trial court’s division of marital property, Husband contends

       that the trial court improperly based its deviation from an equal division on its

       findings that he dissipated marital assets and the disparate income between the

       parties. A trial court has broad discretion in dividing the marital estate, and we

       will reverse a trial court’s decision only for an abuse of discretion. O’Connell v.

       O’Connell, 889 N.E.2d 1, 10 (Ind. Ct. App. 2008). The “party challenging the

       trial court’s division of marital property must overcome a strong presumption

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 12 of 33
       that the trial court considered and complied with the applicable statute, and that

       presumption is one of the strongest presumptions applicable to our

       consideration on appeal.” Id. On review, we will neither reweigh evidence nor

       assess the credibility of witnesses, and “we will consider only the evidence most

       favorable to the trial court’s disposition of the marital property.” Id.


[14]   In dissolution proceedings, the trial court is required to divide the property of

       the parties “in a just and reasonable manner.” Ind. Code § 31-15-7-4(b). This

       division of marital property is a two-step process. See O’Connell, 889 N.E.2d at

       10. First, the trial court must ascertain what property is to be included in the

       marital estate; second, the trial court must fashion a just and reasonable

       division of the marital estate. Id. The “one-pot” theory—i.e., that all property

       acquired before or during the marriage is to be included in the marital estate—

       ensures “that all assets are subject to the trial court’s power to divide and

       award. Id. While the trial court may ultimately determine that a particular

       asset should be awarded solely to one spouse, it must first include the asset in its

       consideration of the marital estate to be divided.” Id. at 11 (quoting Hill v. Hill,

       863 N.E.2d 456, 460 (Ind. Ct. App. 2007)).


[15]   In determining how to divide a marital estate, the trial court “shall presume that

       an equal division of the marital property between the parties is just and

       reasonable.” I.C. § 31-15-7-5 (emphasis added). However, this is a rebuttable

       presumption, and a party may present relevant evidence to establish that an

       equal division would not be just and reasonable. I.C. § 31-15-7-5. The trial



       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 13 of 33
court may consider evidence of the following factors in concluding whether it

would be appropriate to deviate from the presumption of an equal division:


        (1) The contribution of each spouse to the acquisition of the
            property, regardless of whether the contribution was income
            producing.


        (2) The extent to which the property was acquired by each
            spouse:


                 (A)Before the marriage; or


                 (B) Through inheritance or gift.


        (3) The economic circumstances or each spouse at the time the
            disposition of the property is to become effective, including
            the desirability of awarding the family residence or the right to
            dwell in the family residence for such periods as the court
            considers just to the spouse having custody of any children.


        (4) The conduct of the parties during the marriage as related to
            the disposition or dissipation of their property.


        (5) The earnings or earning ability of the parties as related to:


             (A) A final division of property; and


             (B) A final determination of the property rights of the parties.


I.C. § 31-15-7-5.




Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018    Page 14 of 33
[16]   Here, the trial court found that Wife rebutted the presumption and awarded

       60% of the marital estate to her. In support of its decision to deviate from the

       presumption of an equal division, the trial court relied on the evidence littered

       throughout the proceedings that Husband dissipated the marital estate by

       gambling and the extensive documentation and testimony that Husband was

       not completely forthcoming in reporting his income, including in his lottery and

       casino winnings.


                                        1. Dissipation of Marital Assets


[17]   We have previously stated,


               Fault is not relevant in dissolution proceedings except as related
               to the disposition or dissipation of marital assets. One spouse’s
               claim of improvident spending by the other spouse can be a
               powerful weapon in an attempt to secure a larger share of the
               marital estate.


       In re Marriage of Coyle, 671 N.E.2d 938, 942 (Ind. Ct. App. 1996). “Waste and

       misuse are the hallmarks of dissipation. Our legislature intended that the term

       carry its common meaning denoting ‘foolish’ or ‘aimless’ spending. Dissipation

       has also been described as the frivolous, unjustified spending of marital assets

       which includes the concealment and misuse of marital property.” Id. at 943.

       Factors to consider in determining whether dissipation has occurred, include:

       (1) whether the expenditure benefited the marriage or was made for a purpose

       entirely unrelated to the marriage; (2) the timing of the transaction; (3) whether

       the expenditure was excessive or de minimis; and (4) whether the dissipating


       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 15 of 33
       party intended to hide, deplete, or divert the marital asset. Goodman v.

       Goodman, 754 N.E.2d 595, 598 (Ind. Ct. App. 2001).


[18]   Although both parties did gamble during the marriage, the evidence establishes

       that Husband had complete and total financial control over all assets, including

       the gambling winnings. Wife submitted documentary evidence that between

       2006 and 2010, Husband earned $140,961 in gambling winnings. After Wife

       filed for divorce in 2012, Husband’s gambling winnings through 2015

       amounted to $200,639. Yet, during the marriage, Husband had complete

       control over the finances and only allocated a little bit of money to Wife on a

       weekly basis to help with the household expenses. The family was on

       government health insurance, received food stamps, and K.G. received a

       free/reduced lunch and textbooks at school. After the separation and

       institution of an initial child support order, Husband failed to contribute to the

       payment of the marital debts and incurred a significant debit on his child

       support obligations. Instead, Husband testified that while he was in prison

       from December 2012 through May 2013, he helped other inmates buy supplies

       and pay their attorney fees. A more egregious example of dissipation would be

       hard to come by.


                                               2. Disparate Income


[19]   Husband also claims that no true earning disparity exists between him and his

       Wife. Focusing on the tax returns, he asserts that his reported income is barely

       higher than Wife’s annual earnings of $30,368. However, the record is littered


       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 16 of 33
       with testimony of Husband’s attempts to hide his assets. Several witnesses

       testified about Husband’s habits of carrying large sums of cash with him and

       counting wads of money on the kitchen island. At times, this cash alone

       amounted to $16,000. In his business dealings, Husband would encourage

       customers to pay cash or make checks payable in his name. Husband would

       then cash the check at the customer’s bank so the income was never shown in

       his business records or deposited in his business bank account. Another witness

       testified that Husband had informed him that the business income in 2014 was

       $420,000, and $480,000 in 2015. Based on the exhibits submitted by Wife and

       witness testimony, we agree with the trial court’s finding that “it is reasonable

       to conclude that in 2013, [Husband] cashed checks and received cash payments

       in the amount of $160,458.12,” which he failed to report as income. (Trial

       Court’s Order, p. 13).


[20]   Without any supporting references to the voluminous record, Husband asserts

       that the trial court also failed to account for the payments made to his business

       partner, which would reduce his purported business income. However, our

       review indicates that Husband’s business partner is his adult daughter from a

       previous marriage, who testified that even though she is the half-owner of the

       business on paper, she received no income from the business but instead relies

       on public assistance to meet her own living expenses.


[21]   Considering the evidence most favorable to the trial court’s division of marital

       property, and the wealth of evidence that Husband was less than forthcoming

       about his income, we conclude that Wife rebutted the presumption of an equal

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 17 of 33
       division of marital assets and a deviation from an equal split was warranted.

       We affirm the trial court’s award of 60% of the marital estate to Wife.


                                  III. Offsetting the Value of Certain Assets


[22]   Next, Husband contends that the trial court abused its discretion by omitting to

       offset the value of certain assets to Wife in its calculation of the respective

       shares of the marital estate. Pointing to the Agreed Provisional Order entered

       into by the parties on July 5, 2012, Husband argues that the trial court failed to

       credit Wife’s share of the marital estate with the value of the Camaro and the

       personal property in her possession.


[23]   With respect to the Camaro, the Provisional Agreed Order provided Husband

       with the option to either keep the Camaro himself and pay Wife $9,500 to

       purchase a vehicle or to sell or trade in the Camaro, allowing Wife $9,500 from

       the sale or trade to purchase a vehicle. During the final hearing, Wife testified

       that Husband elected to trade in the vehicle and pay off the balance of

       $18,759.67 on the car loan. Husband affirmed that he was able to pay off the

       balance with the trade-in amount received for the Camaro and had only $500

       left over. Although the parties never explicitly testified to it, a reasonable

       inference can be made that in light of the high debt still remaining on the

       vehicle at the time of trade-in, Wife never received the $9,500 she was due to be

       paid after trading in the Camaro, or received a vehicle of her choice.


[24]   Husband makes a similar argument with respect to the personal property valued

       at $13,510. The Provisional Agreed Order alluded to a future amicable division

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 18 of 33
       of the marital property with the exception of Wife’s clothing, and K.G.’s toys

       and bedroom suite which were awarded to Wife in 2012. The Agreed Order

       required the parties to inventory the personal items remaining within the

       marital residence and if the parties were unable to agree about their ownership,

       the property was to remain in the marital residence, which was temporarily

       awarded to Husband. Despite a prohibition to remove the personal property

       from the marital residence, Husband admitted to having relocated some of the

       property. Nevertheless, during the final hearing, Husband submitted an

       appraisal of the personal property left in the marital residence in the amount of

       $13,510. Absent any other evidence submitted by either party, and based on the

       fact that Husband had control over the marital residence, the trial court could

       reasonably infer that this personal property was in Husband’s possession and

       should properly be credited to him.


                                                   IV. Goodwill


[25]   With respect to the division of the business assets, Husband contends that the

       trial court abused its discretion by including the business’ goodwill into the

       calculation of the marital estate and by assigning him the totality of the

       business’ debts.


[26]   In Yoon v. Yoon, 711 N.E.2d 1265, 1268-69 (Ind. 1999) (internal citations

       omitted), our supreme court analyzed the issue of goodwill as follows:


               Goodwill has been described as the value of a business or
               practice that exceeds the combined value of the net assets used in
               the business. Goodwill in a professional practice may be
       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 19 of 33
        attributable to the business enterprise itself by virtue of its
        existing arrangements with suppliers, customers or others, and its
        anticipated future customer base due to factors attributable to the
        business. It may also be attributable to the individual owner’s
        personal skill, training or reputation. This distinction is
        sometimes reflected in the use of the term “enterprise goodwill,”
        as opposed to “personal goodwill.”


        Enterprise goodwill “is based on the intangible, but generally
        marketable, existence in a business of established relations with
        employees, customers and suppliers.” Factors affecting this
        goodwill may include a business’s location, its name recognition,
        its business reputation, or a variety of other factors depending on
        the business. Enterprise goodwill is an asset of the business and
        accordingly is property that is divisible in a dissolution to the
        extent that it inheres in the business, independent of any single
        individual’s personal efforts and will outlast any person’s
        involvement in the business. It is not necessarily marketable in
        the sense that there is a ready and easily priced market for it, but
        it is in general transferrable to others and has a value to others.


        ****


        In contrast, the goodwill that depends on the continued presence
        of a particular individual is a personal asset, and any value that
        attached to a business as a result of this “personal goodwill”
        represents nothing more than the future earning capacity of the
        individual and is not divisible. * * * *


        The General Assembly has determined that the “relative earning
        power” of the parties is not a divisible asset because it is not
        property, but may be considered in determining the percentage of
        property to be given to each. Accordingly, we join the states that
        exclude goodwill based on the personal attributes of the
        individual from the marital estate.

Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 20 of 33
[27]   In its identification and quantification of enterprise goodwill, the trial court

       concluded that:


               As the parties were married for nearly seventeen (17) years before
               the date of filing and the testimony was clear that [Wife]
               participated heavily in the administrative side of the business
               which was a significant role and she continued to participate in
               the business on occasion through 2015, this [c]ourt believes it is
               appropriate to assign some value to goodwill, especially when
               there is no business valuation, no true inventory of business
               assets along with value, and so much dispute as to what the
               business is worth.


               The parties did a poor job of reporting income and keeping track
               of income and business expenses. It is difficult to ascertain how
               much of a role [Wife] played independently or whether she was
               coerced into this business practice, but it appears that [Husband]
               has continued to engage in the same business practice after the
               date of filing. He continued to purchase business equipment in
               his individual name, sometimes he places title in his children’s
               names, and often pays cash. This [c]ourt really does not have an
               accurate way to value the business so has determined that the
               best it can do is take what it believes to be the annual net income
               and divide that in half to assign a goodwill value to the business.
               [Wife] would then he entitled to 60% of that figure.


       (Trial Court’s Order, p. 33) (footnote omitted).


[28]   In an effort to challenge the trial court’s conclusion of enterprise goodwill,

       Husband contends that the survival of the business is dependent on his

       continued presence. In support of his argument, he focuses on his habit to title

       business assets in his personal name, pay his employees in cash, and accept

       customer checks written to Husband personally instead of the business entity.
       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 21 of 33
       We find that this evidence rather establishes Husband’s propensity to

       intermingle personal and business assets and points towards an inference of

       hiding assets.


[29]   To the contrary, we find that the record supports the trial court’s conclusion.

       As noted by the trial court, Wife continued her involvement with the

       administrative side of the business for several years after filing for dissolution.

       Wife’s adult son from a previous marriage testified that he worked in the

       parties’ business for about ten years in a supervisory position with financial

       responsibilities. Likewise, Husband’s adult daughter from a previous marriage

       informed the trial court that Husband at times would place business assets in

       her name and even though she was made co-owner of the tree trimming

       business she received no income. Accordingly, as the business was

       “transferable” to other family members and thus “independent” of Husband’s

       “personal efforts,” we affirm the enterprise goodwill in the amount of $76,748.

       See Yoon, 711 N.E.2d at 1268.


[30]   Continuing to dispute the trial court’s division of the parties’ business, Husband

       claims that the trial court abused its discretion by finding that “Husband must

       pay business debt totaling $46,438.00 because he should have been paying off

       debt during the marriage instead of gambling.” (Appellant’s Br. p. 34). The

       record indicates that after the marriage, Wife became a homemaker and

       assisted Husband’s business by soliciting work, scheduling jobs, and accounting

       services. Even after she filed for dissolution, Wife continued her involvement in

       Husband’s tree trimming business. While Wife worked in the business for more

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 22 of 33
       than twenty years, she received no income. Considering the evidence in the

       record that Husband interpreted the business to be his own personal fiefdom in

       which he could intermingle personal and business assets as well as the absence

       of any salary for Wife’s employment in the business, we find that the

       assignment of all business debt to Husband was “just and reasonable.” Crider v.

       Crider, 26 N.E.3d 1045, 1048 (Ind. Ct. App. 2015). Although the trial court

       based its finding on a different ground—Husband’s gambling habit—we will

       not reverse the trial court’s Order with respect to the business debts as it does

       not amount to a prejudicial error. Riehle v. Moore, 601 N.E.2d 365, 369 (Ind. Ct.

       App. 1992) (“[W]e may reverse a trial court’s judgment only if its findings

       constitute prejudicial error. A finding of fact is not prejudicial to a party unless

       it directly supports a conclusion of law adverse to him.)


                                                V. Valuation Date


[31]   Husband’s final argument with respect to the marital property relates to three

       specific assets, which, according to Husband, were not in existence on the

       valuation date and therefore should not have been included in the marital pot.


[32]   Generally, the marital pot closes on the day the petition for dissolution is filed.

       Sanjari v. Sanjari, 755 N.E.2d 1186, 1192 (Ind. Ct. App. 2001). The date of

       filing is defined by statute as the date of “final separation.” I.C. § 31-9-2-46.

       When dividing property in a dissolution proceeding, the court shall include

       property owned by either spouse prior to the marriage, acquired by either

       spouse in his or her own right after the marriage and before the final separation


       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 23 of 33
       of the parties, or acquired by the joint efforts by the spouses. I.C. § 31-15-7-

       4(a).


[33]   After identifying the marital assets, the trial court has discretion to set any date

       between the date of filing the dissolution petition and the date of the hearing for

       their valuation. Eyler v. Eyler, 492 N.E.2d 1071, 1074 (Ind. 1986). “The

       selection of the valuation date for any particular asset has the effect of allocating

       the risk of change in the value of that asset between the date of the valuation

       and date of the hearing. Quillen v. Quillen, 671 N.E.2d 98, 103 (Ind. 1996). We

       entrust this allocation to the discretion of the trial court. Id.


[34]   Husband first contends that the trial court abused its discretion when it included

       the marital residence and the real estate on which it is located in the marital

       estate even though the property was owned by Husband’s adult daughter from a

       previous marriage. The evidence reflects that even though ownership of the

       residence and real estate was in name transferred to Husband’s daughter,

       Husband and Wife continued to reside in the house for several years, Husband

       continued to pay the taxes, and remodeled the property several years after Wife

       filed for dissolution. Husband’s daughter testified that she never claimed the

       residence as her own nor paid its taxes and in fact was living in subsidized

       housing. Although Wife moved to join Husband’s adult daughter into the

       proceedings on December 7, 2015, the trial court denied the motion, ordering

       Husband’s daughter to be called as a witness. Instead, viewed in light of the

       overwhelming evidence in the record of Husband hiding assets, we agree with

       the trial court that the property transfer was “just a scheme to keep assets from”

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 24 of 33
       Wife. (Trial Court’s Order, p. 32). Therefore, it was properly included in the

       marital pot.


[35]   In 2009, Husband won $100,000 with a scratch off ticket. Husband claims that

       the entire winnings were expended prior to the dissolution and should not have

       been included in the marital assets in the amount of $70,000. Husband testified

       that the lottery winnings, which had been placed in a lockbox, purchased

       Wife’s Camaro for $20,000, with the remainder spent on gambling and eating at

       five star restaurants. Mindful of the Camaro’s purchase price and the parties’

       other expenditures, we conclude that the trial court’s valuation of the asset at

       $70,000 was reasonable and we will not disturb its decision.


       Lastly, Husband disputes the trial court’s inclusion of his 2013 gambling

       winnings in the amount of $42,694. He claims that because the dissolution was

       filed in 2012, the 2013 winnings are not part of the marital assets. However,

       Husband intermingles the identification of marital assets with their valuation.

       The record is overflowing with references to the parties’ gambling during the

       marriage. Wife submitted documentary evidence that between 2006 and 2010,

       Husband earned $140,961 in gambling winnings. As these amounts were

       “acquired after the marriage and before the final separation of the parties,” they

       are part of the marital estate. I.C. § 31-15-7-4(a). As they are part of the marital

       pot, the valuation of these gambling winnings falls within the discretionary

       province of the trial court, which we will not disturb absent an abuse of

       discretion. See Quillen, 671 N.E.2d at 103.



       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 25 of 33
[36]   The trial court valued the gambling winnings at their 2013 amount and

       reasoned that


               [t]he [c]ourt does not utilize [Husband’s] 2012 tax return as that
               is the only year in which he had negative income and the [c]ourt
               questions whether this was intentional due to the fact that the
               Petition for Dissolution was filed in the year 2012. This
               conclusion is based on the evidence of [Husband’s] attempt to
               hide assets and observations of him over the course of seven (7)
               days for [f]inal [h]earings and a few other hearings. Accordingly,
               the [c]ourt used information from 2013.


       (Trial Court’s Order, p. 33). “So long as there is sufficient evidence and

       reasonable inferences to support the valuation, an abuse of discretion does not

       occur.” Id. at 103. Nevertheless, Husband now posits that the trial court

       omitted “to account for gambling losses and tax consequences.” (Appellant’s

       Br. p. 38). However, the trial court noted that “Father did not introduce

       evidence that these losses needed to be deducted from the winnings. He also

       did not introduce evidence of the amount of all his other winnings because

       testimony revealed [Husband] could have had winnings not included in the

       W2G total.” (Trial Court’s Order, p. 15). “Where the parties fail to present

       evidence as to the value of assets, it will be presumed that the trial court’s

       decision is proper.” Id. at 103. We affirm the trial court.


                                               VI. Custody of K.G.


[37]   Moving away from the marital assets and now turning towards the minor child,

       Husband advocates for a change in custody. He advances that the trial court


       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 26 of 33
       abused its discretion by awarding physical custody of K.G. to Wife as Wife

       “has actively tried to poison K.G. against her [f]ather,” and her best “interests

       would be served by being in the custody of her [f]ather.” (Appellant’s Br. p.

       46).


[38]   Pursuant to Indiana Code section 31-17-2-8, the trial court shall determine

       custody and enter a custody order in accordance with the best interests of the

       child. In determining the best interests of the child, there is no presumption

       favoring either parent; instead, the court shall consider all relevant factors,

       including the following:


               (1) The age and sex of the child.
               (2) The wishes of the child’s parent or parents.
               (3) The wishes of the child, with more consideration given to the
                   child’s wishes if the child is at least fourteen (14) years of age.
               (4) The interaction and interrelationship of the child with:
                   (A)The child’s parent or parents;
                   (B) The child’s sibling; and
                   (C) Any other person who may significantly affect the child’s
                       best interests.
               (5) The child’s adjustments to the child’s:
                   (A)Home;
                   (B) School; and
                   (C) Community.
               (6) The mental and physical health of all individuals involved.
               (7) Evidence of a pattern of domestic or family violence by either
                   parent.
               (8) Evidence that the child has been cared for by a de facto
                   custodian, and if the evidence is sufficient, the court shall
                   consider the factors described in section 8.5(b) of this chapter.

       I.C. § 31-17-2-8. As our supreme court has held:


               The court must consider factors that are relevant, including but
               not limited to those explicitly listed in the statute. Although a
       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018     Page 27 of 33
               court is required to consider all relevant factors in making its
               determination, it is not required to make specific findings. A trial
               court’s custody determination is reviewable only for an abuse of
               discretion. An abuse of discretion occurs where the decision is
               clearly against the logic and effect of the evidence before the
               court.


       Russell v. Russell, 682 N.E.2d 513, 515 (Ind. 1997) (footnote and citations

       omitted).


[39]   Out of the 160 findings made by the trial court, 24 deal with the custody issue;

       and out of the 90 trial court conclusions, 14 involve K.G.’s custody. Even

       though Husband contends that Wife maintained a persistent pattern of

       preventing his parenting time and tried to discourage a relationship with his

       minor child, the record and Order—including two in camera interviews with

       K.G.—both demonstrate that the trial court carefully considered these

       allegations, as well as a multitude of others, in ensuring that its custody decision

       would be in K.G.’s best interests. Husband now merely asks that we reweigh

       all this evidence in his favor. As the trial court’s order clearly reflects that it

       gave proper consideration to the statutory facts when determining the custody

       arrangement that was in K.G.’s best interests, we conclude that the trial court

       acted within its discretion in awarding primary physical custody to Wife.


                                               VII. Child Support


[40]   Next, Husband challenges the trial court’s increase of his child support

       obligation and its retroactive application to the date of filing for the

       modification of child support on May 24, 2013. Despite evidence that Husband
       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018     Page 28 of 33
       gave the family barely sufficient money to support the basic necessities to

       survive, Husband now incredibly claims that “[t]he [r]ecord reveals this child

       lived in a manufactured home, attended public school and relied on social

       services for basic needs. Far from living a lifestyle of the rich and famous, K.G.

       ha[d] a normal middle-class existence.” (Appellant’s Br. p. 55) (internal reference

       omitted, emphasis added). As such, Husband maintains that the current weekly

       support obligation of $330 is too high compared to the standard of living K.G.

       enjoyed during the marriage of the parties.


[41]   As part of the divorce proceedings between two parents of a child, the trial

       court may order either of them “to pay any amount reasonable” for the child’s

       support. I.C. § 31-16-6-1. A trial court’s calculation of child support is

       presumptively valid and its decision will only be reversed if it is clearly

       erroneous or contrary to law. Young v. Young, 891 N.E.2d 1045, 1047 (Ind.

       2008). Child support calculations are made utilizing the income shares model

       set forth in the Indiana Child Support Guidelines. Sandlin v. Sandlin, 972
N.E.2d 371, 374 (Ind. Ct. App. 2012). The guideline approach is promulgated

       in Indiana Code section 31-16-6-1, which considers, among other things, the

       standard of living the child would have enjoyed if the marriage had not been

       dissolved and the financial resources and needs of the noncustodial parent.

       Nikolayev v. Nikolayev, 985 N.E.2d 29, 33 (Ind. Ct. App. 2013).


       In making its calculation, the trial court concluded


               31. [Wife’s] petition of modify child support was filed on May
               24, 2013 and a hearing was never conducted on that Petition nor
       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 29 of 33
               was a decision ever rendered. It could not have been issued any
               earlier without the introduction of evidence which took place
               during the days of the [f]inal [h]earing. Perhaps if [Husband] had
               been transparent about his gambling winnings and income
               generated but not shown as business income, the issue of child
               support could have been resolved much earlier. []


               32. Because the most accurate information that the [c]ourt has is
               related to 2013 and [Wife’s] Petition to Modify was filed on May
               24, 2013, the [c]ourt utilizes income information for 2013 in
               calculating child support. As stated above, [Husband’s] business
               income in 2013 was $153,495. However, child support is based
               on all income received and the gambling/lottery winnings are
               income. By adding the $42,694.00 gambling winnings in 2013,
               [Husband’s] income in 2013 was $196,189.00 which is the
               equivalent of $3,772.86/week. [Wife] was working as a waitress
               at that time and her income is imputed at minimum wage.
               Attached in a child support obligation worksheet identified as
               Exhibit B which includes what the [c]ourt most accurately
               reflects the parties’ income in 2013 and shows that [Husband’s]
               child support in 2013 would have been $320/week.


       (Trial Court’s Order, p. 36).


[42]   Acknowledging that this new child support order represents a considerable

       increase from the temporary 2012 order of $110/week, the trial court

       emphasized Husband’s efforts to hide assets and the overwhelming evidence

       that Husband earned far more than disclosed in his tax returns. During the

       marriage, Husband controlled the purse strings, forcing the family to survive on

       food stamps, rely on government health care, and free school lunches while he

       went gambling, played the lottery, and had large amounts of cash in his

       possession. Even though Husband “never gave [Wife] money and she may not

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 30 of 33
       have been living at a standard commensurate with the amount of income that

       [Husband] was generating, [] that should not deprive [K.G.] of now being able

       to live at a standard that is commensurate with the earnings of the parties.”

       (Trial Court’s Order, p. 38).


[43]   In light of Husband’s challenge to the retroactive application of the trial court’s

       child support order, we note that it is well established that “the trial court has

       the discretionary power to make a modification for child support relate back to

       the date the petition to modify is filed or any date thereafter chosen by the trial

       court.” Laux v. Ferry, 34 N.E.3d 690, 695 (Ind. Ct. App. 2015). Here, the trial

       court elected to relate Husband’s obligation back to May 24, 2013, the date the

       petition to modify was filed.


[44]   Trial courts make case-by-case determinations regarding weekly gross income

       from self-employment and impute income for the purpose of computing child

       support based on specific circumstances as they exist or are presented to the

       court. Our standard of review is flexible enough to permit the trial court to

       fashion a child support order that is tailored to the circumstances of the

       particular case before it and consequently reflects its best judgment. Given

       Husband’s propensity to hide his assets, his discretionary money to gamble

       extensively while not paying child support, and his business dealings, we

       conclude that the trial court properly calculated Husband’s child support

       obligation.


                                               VIII. Attorney Fees


       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 31 of 33
[45]   As a final issue, Husband contends that the trial court abused its discretion

       when ordering him to reimburse $25,000 out of Wife’s incurred attorney fees in

       the amount of $150,000.


[46]   Indiana Code section 31-15-10-1 provides that a trial court may order a party to

       pay a reasonable amount to the other party for the cost of maintaining or

       defending any action in dissolution proceedings. We review a trial court’s

       award of attorney fees in connection with a dissolution decree for an abuse of

       discretion. Hartley v. Hartley, 862 N.E.2d 274, 286 (Ind. Ct. App. 2007). When

       making such an award, the trial court must consider the resources of the parties,

       their economic condition, the ability of the parties to engage in gainful

       employment and to earn adequate income, and other factors that bear on the

       reasonableness of the award. Id. Consideration of these factors promotes the

       legislative purpose behind the award of attorney fees, which is to insure that a

       party in a dissolution proceeding, who would not otherwise be able to afford an

       attorney, is able to retain representation. Id. The trial court need not, however,

       give reasons for its determination. Hartley, 862 N.E.2d at 287.


[47]   Where, as here, “one party is in a superior position to pay fees over the other

       party, an award of attorney fees is proper.” Ratliff v. Ratliff, 804 N.E.2d 237,

       249 (Ind. Ct. App. 2004). Despite Husband’s contention, other evidence found

       credible by the trial court suggests that the business generated $420,000 in 2014,

       and $480,000 in 2015. Viewed in light of the particularized circumstances of

       this case, we conclude that the disparity of the parties’ earnings, Husband’s

       dissipation of marital assets, and his “misconduct that directly result[ed] in

       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 32 of 33
       additional litigation expenses” justified the trial court’s decision to award

       attorney’s fees to Wife. Hanson v. Spolnik, 685 N.E.2d 71, 80 (Ind. Ct. App.

       1997), trans. denied.


                                              CONCLUSION
[48]   Based on the foregoing, we hold that the trial court did not abuse its discretion

       in (1) dividing the marital estate between the parties; (2) awarding custody of

       K.G. to Wife and calculating Husband’s child support obligation; and (3)

       granting attorney fees to Wife.


[49]   Affirmed.


       Mathias, J. and Brown, J. concur




       Court of Appeals of Indiana | Opinion 77A04-1706-DR-1300 | March 6, 2018   Page 33 of 33